DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Claim Objections
Claims 12, 13, and 17 are objected to because of the following informalities:  
Claim 17 is a duplicate of claim 13.
Claim 12, references to “the implant” should be changed to “the one or more implant”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over BULARD et al. (US 2006/0269903 A1) and further in view of PELAK (US 5,556,280).
Regarding Claim 12, Bulard discloses an apparatus/system for installing a dental prosthesis comprising: 

a preformed tooth prosthesis/restoration ([0062], preformed removable head (171), [0026]: preformed removable prosthesis around implant head then secured to the jaw bone of the patient by attaching the keeper cap via said O-ring-shaped insert to the dental implant abutment end); and
the prosthesis (171) having a second surface (the interior surface of the bore that receives cap (47)) with one bore defined therein ([0047]: the keeper cap (47) is mounted within a correspondingly shaped bore formed in the removable prosthesis); and 
a hollow mechanical attachment having an O-ring disposed therein ( see annotated figs 4, 7, 8 below; also[0073]: “The keeper cap (47), as discussed above, is adapted to accept and retain either O-ring-shaped insert (45) or plastic insert (46)”), 

    PNG
    media_image1.png
    673
    1160
    media_image1.png
    Greyscale


wherein the tooth prosthesis is held in position only by frictional engagement of the abutment end of the one or more implants inside the mechanical attachment in the one or more bores and is detachable from the implant ([0073]: the prosthesis is removably attached to the implant; [0074]-[0076]: the prosthesis is snapped into place and retained by frictional engagement (e.g. 47, 45, and the mounted prosthesis are removably frictionally engaged to the implant abutment)).
Bulard fails to teach the preformed multiple tooth prosthesis corresponding to teeth structure only and having no structure corresponding to gum tissue, the multiple tooth prosthesis with the appearance of a plurality of individual teeth, the multiple tooth prosthesis having a second surface with more than one bore defined therein.
However, Pelak teaches the system and method for installing the preformed multiple tooth prosthesis (Fig. 3, Col 1 line 10 “removably mounting an artificial tooth, a full or partial denture, a bridge or other appliance in a mouth) the tooth prosthesis/restoration having a first surface formed to provide the appearance of a plurality of individual teeth (58, 60, 62), corresponding to teeth structure only ((56), Col 5 lines 5-6 “surfaces 54 and 54', respectively, formed in an appliance 56 to provide direct support for such appliance. Thus, the appliance 56 does not need or depend upon gum 
 the multiple tooth prosthesis formed to provide the appearance of a plurality of individual teeth (Fig. 3, (58, 60, 62)) for the purpose of enabling the design of the appliance in which the visible surfaces of the false teeth will be at the gingival margin to make the false teeth look like natural teeth; and
the multiple tooth prosthesis having a second surface with multiple bores defined therein (90, 90’) for the purpose of seating multiple hollow mechanical attachments (54, 54’) disposed in the one or more bores in the bridge prosthesis/multiple tooth prosthesis, the mechanical attachments configured and arranged to receive the abutment ends of the implants to removably attach the multiple tooth prosthesis to the implants (Fig 3; Col 6 lines 28-42).
Therefore, it would have been obvious to modify the single tooth dental implant restoration of Bulard, by adding structure for restoring multiple teeth, including multiple tooth surfaces, implants, and corresponding support structures to provide a bridge prosthesis to replace multiple missing teeth that is supported directly by implant 
Regarding Claim 15, Bulard further discloses the implants comprising one or more osseoinductive agents, bone graft material, a source of osteogenesis, a bone growth promoting material, and bone derived substance ([0087]: the implant comprises small bony particle surface accumulation “acting also as an autogenous bone graft focus, or stop which when fully calcified functions as an implant anti-rotation barrier”).

Claims 13, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over BULARD, in view of PELAK, as applied to claim 12 above, and further in view of SHATKIN (US 7,108,511 B1).
Regarding claim 13, Bulard/Pelak discloses the claimed invention substantially as claimed, as set forth above for claim 12.
Bulard/Pelak fail to teach a guide stent having one or more apertures, the guide stent being is composed of a thermoplastic material configured as a topological imprint formed by vacuum imprinting, and wherein the guide stent functions to direct the positioning of the one or more threaded anchors through the one or more apertures.
However, Shatkin teaches a guide stent (Fig. 11, #30) usable with a multiple tooth prosthesis (Fig. 1 (18, 16x3) Col 4 lines 36-50: “placement of implant 11 is not restricted to a gap 16 created by a single missing tooth 17. Implants 11 may be placed any area where one or more teeth are missing”) having one or more apertures (Fig. 10, 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bulard/Pelak, by using the vacuum processed thermoset material, as taught by Shatkin, for the purpose of creating a surgical guide for attaching a preformed prosthesis to a jawbone of a patient (Column 2 lines 58-67), wherein the stent is formed such that the stent molds into the shape of the implant receiving area including a tooth gap, implant analog(s), and surrounding teeth, while also incorporating cylinder(s) creating guide hole(s) as part the molded stint (Col 6 lines 39-54) for improved installation of implants for use with dental prostheses.
Regarding Claims 16-17, Bulard/Pelak discloses the claimed invention as set forth in claims 12 and 15 above (as cited above for claims 12 and 15).
Bulard/Pelak fail to teach a guide stent having one or more apertures, the guide stent being is composed of a thermoplastic material configured as a topological imprint formed by vacuum imprinting, and wherein the guide stent functions to direct the positioning of the one or more threaded anchors through the one or more apertures.

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bulard/Pelak, by using the stent taught by Shatkin, for the purpose of creating a surgical guide for attaching a preformed prosthesis to a jawbone of a patient (Column 2 lines 58-67) with benefits provided by the vacuum forming process and thermoset material as set forth in Claim 13 above) for improved installation of implants for use with dental prostheses.
Regarding Claim 18, Bulard further discloses the implants comprising one or more osseoinductive agents, bone graft material, a source of osteogenesis, a bone growth promoting material, and bone derived substance ([0087]: the implant comprises small bony particle surface accumulation “acting also as an autogenous bone graft focus, or stop which when fully calcified functions as an implant anti-rotation barrier”)
Regarding Claim 20, Bulard further discloses implants including a threaded section ([0055], Fig 4 and 10, (43)), a carrier section (42, [0055]), and a self-tapping thread (101, [0054]) extending to a tip (at the apical end of the implant).
Response to Arguments
Applicant’s arguments, filed 10/16/2020, with respect to the rejection(s) of claim(s) 12 and 15 under 35 USC103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bulard/Pelak.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SPARKS whose telephone number is (571)272-2501.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/STEPHEN R SPARKS/           Examiner, Art Unit 3772                                                                                                                                                                                             /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772